Citation Nr: 1713151	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  01-06 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, claimed as secondary to service-connected thoracolumbar spine and right thumb disorders.

2.  Entitlement to service connection for a right foot/right ankle disability, claimed as secondary to service-connected thoracolumbar spine and right thigh disorders.

3.  Entitlement to service connection for left upper extremity neuropathy, claimed as secondary to service-connected thoracolumbar spine and right thumb disorders.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for a disability manifested by dizziness.

6.  Entitlement to service connection for a right forearm disability.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

8.  Entitlement to a rating in excess 30 percent for service-connected bronchial asthma.

9.  Entitlement to a compensable rating for service-connected right ear hearing loss.

10.  Entitlement to a rating in excess of 20 percent for service-connected thoracolumbar spine disability.

11.  Entitlement to a rating in excess of 10 percent for service-connected right wrist disability.

12.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from January 1973 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

An April 2005 rating decision denied the Veteran's claim to reopen the issues of entitlement to service connection for disabilities of the left shoulder and right foot.  The Veteran disagreed with the denials and a statement of the case (SOC) was issued in December 2005.  The Veteran perfected an appeal as to the claims in January 2006.

In a January 2009 rating decision, the RO denied the Veteran's claims of entitlement to service connection for disabilities of the bilateral upper extremities as well as erectile dysfunction.  The Veteran disagreed with the denials and an SOC was issued in February 2010.  He perfected a timely appeal as to the claims in March 2010.

In a June 2009 decision, the Board remanded the Veteran's claims to reopen the issues of entitlement to service connection for left shoulder and right foot disabilities for additional development.  In a July 2012 decision, the Board reopened and remanded the left shoulder and right foot disability claims for further evidentiary development.  The decision also remanded issues of entitlement to service connection for a bilateral upper extremity disability and erectile dysfunction for development, to include scheduling a videoconference hearing.

In April 2013, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a June 2016 decision, the Board again remanded the claims of entitlement to service connection for left shoulder and right foot disabilities, as well as the claims of entitlement to service connection for neuropathy of the bilateral upper extremities and erectile dysfunction.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives as to the left shoulder, upper extremity, and erectile dysfunction claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a September 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

An October 2014 rating decision denied the Veteran's claim of entitlement to a rating in excess of 30 percent for bronchial asthma, as well as entitlement to a compensable rating for right ear hearing loss.  In addition, the October 2014 rating decision denied entitlement to service connection for dizziness, right forearm disability, and depression.  The Veteran disagreed with the denials.

In a May 2015 rating decision, the RO denied the Veteran's claims of entitlement to a rating in excess of 20 percent for a thoracolumbar spine disability and a rating in excess of 10 percent for a right wrist disability; a claim of entitlement to a TDIU was also denied.  The Veteran disagreed with the denials.

An SOC was issued in September 2016 which addressed the Veteran's bronchial asthma, right ear hearing loss, dizziness, right forearm disability, and depression claims.  A separate September 2016 SOC continued the denials as to the thoracolumbar spine, right wrist, and TDIU claims.  The Veteran perfected an appeal as to all eight issues in October 2016.

The Board notes that in a January 2016 rating decision, the RO granted service connection for radiculopathy of the right upper extremity and a 20 percent disability rating was assigned.  To the Board's knowledge, the Veteran has not disagreed with that decision.  Thus, the claim of entitlement to service connection for a right upper extremity neurological disability has been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  The issue of entitlement to service connection for left upper extremity neuropathy has been rephrased accordingly.

The issues of entitlement to service connection for a right foot/right ankle disability, a psychiatric disorder to include depression, and a disability manifested by dizziness, as well as entitlement to increased ratings for bronchial asthma, thoracolumbar spine disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's left shoulder disability did not manifest in service or for years thereafter and is not otherwise related to his military service or to a service-connected disability, to include thoracolumbar spine and/or right thumb disabilities.

2.  The Veteran is not diagnosed with a separate right forearm disability.

3.  The Veteran does not have a neurological disability of the left upper extremity.

4.  Throughout the appeal period, the Veteran's right ear hearing loss was productive of no worse than Level I hearing impairment.

5.  Throughout the appeal period, the Veteran's right wrist disability was not manifested by dorsiflexion limited to less than 15 degrees and palmar flexion limited in line with the forearm, including as a result of pain or other functional impairment; and there was no evidence showing the Veteran's right wrist was manifested by ankylosis in any position.



CONCLUSIONS OF LAW

1.  A left shoulder disability may not be presumed to have been incurred in service, and is not caused or aggravated by any service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  A right forearm disability may not be presumed to have been incurred in service, and is not caused or aggravated by any service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  A neurological disability of the left upper extremity may not be presumed to have been incurred in service, and is not caused or aggravated by any service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for a compensable rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2016).

5.  The criteria for a rating in excess of 10 percent for a right (major) wrist disability, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, DC 5003, 5215 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Neither the Veteran nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pre-decisional notice letters dated in May 2004, October 2008, December 2013, and November 2014, complied with VA's duty to notify the Veteran including as to the service connection and increased rating claims.  These letters also informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Accordingly, the duty to notify is satisfied.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), as well as VA and private treatment records in furtherance of his claims.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.

Pursuant to the June 2016 Board Remand, the Veteran was afforded a VA opinion in September 2016 with respect to the pending left shoulder, left upper extremity, and erectile dysfunction claims.  The reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history, performed appropriate physical examinations, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the September 2016 opinions are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").

Thus, the Board finds that VA does not have a duty to assist that was unmet; neither the Veteran nor his representative has argued otherwise.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II. Service connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected when all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for psychoses if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (2013).

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability, or is aggravated by a service connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  Id.; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

a. Left shoulder disability

In this matter, the Veteran seeks service connection for a left shoulder disability, which he contends began during his military service.  In the alternative, the Veteran has argued that he suffers from a left shoulder disability that is caused or aggravated by his service-connected thoracolumbar spine disability and/or his service-connected right thumb disability.  On review of the record, the Board finds that the preponderance of the evidence is against the claim on both direct and secondary bases.

The Veteran served on active duty from January 1973 to July 1976.  Pertinently, his STRs, including his June 1976 separation examination, did not document any complaints of left shoulder symptoms.

Post-service treatment records document the Veteran's complaint of left shoulder pain in October 1978; tenderness over the acromioclavicular joint was noted upon physical examination.

The Veteran was afforded a VA examination in January 1980 at which time he reported that he fractured his left shoulder in a fall in 1978.  The examiner noted a diagnosis of broken left shoulder by history, which was not found upon examination.

VA treatment records dated in May 1999 documented the Veteran's report of shoulder pain.  An April 2000 VA treatment record noted that the Veteran had shoulder impingement, right greater than left.  VA treatment records dated in May 2000 indicated that the Veteran had bilateral shoulder pain.  A May 2000 x-ray revealed normal shoulders.  A May 2001 VA examination noted a diagnosis of tendonitis of the left shoulder.

In a January 2002 letter, Dr. S.N. stated that the Veteran has been suffering from chronic left shoulder pain.

In a March 2002 statement, the Veteran's brother reported that the Veteran complained to him about left shoulder pain when he returned from his military service.

VA treatment records dated January 2002 and June 2002 documented the Veteran's continuing complaints of left shoulder pain.

In an April 2004 statement, Dr. S.N. reported that he has been treating the Veteran for left shoulder pain, "which dates back 28 years to the time when you were on active duty with the U.S. Army in Fort Leavenworth, Kansas."

A November 2009 x-ray revealed mild acromioclavicular joint degenerative changes.

The Veteran was afforded a VA examination in November 2012 at which time the examiner stated that, as to the left shoulder disability, "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained, "one only complaint of neck in service, got over it, and became symptomatic much later.  [H]as no complaints of left shoulder now."

The Veteran was afforded another VA examination, which addressed his left shoulder, in April 2014.  The VA examiner indicated that the Veteran's left shoulder "is most likely arthritic [and] not related to service and not related to his lumbar spine or right thumb disorders," however, the examiner did not provide any rationale for this opinion.  As such, the issue was remanded in order to afford the Veteran an adequate VA opinion.

Pursuant to the March 2015 Remand, the Veteran was afforded a VA medical opinion in June 2015.  However, the examiner failed to fully address the questions posed by the Board Remand.  See, e.g., the deferred rating decision dated June 2015.  As such, the RO obtained an addendum opinion in October 2015; however, this opinion was also inadequate.  See, e.g., the deferred rating decision dated October 2015.  Thus, in December 2015, an additional VA addendum opinion was obtained, which addressed the etiology of the claimed left shoulder disability.  Although the opinion provided was thorough, as noted in the April 2016 Appellant's Brief Presentation, the examiner who provided the December 2015 VA addendum opinion had insufficient expertise to render the opinion.  As such, the matter was again remanded in June 2016 in order to afford the Veteran an adequate nexus opinion by a qualified medical professional.

Pursuant to the June 2016 Remand, a medical opinion was obtained in September 2016, at which time the examiner opined, "[o]ther than his thumb, the STRs are absent for a chronic upper extremity disability during service and for over a year after service."  He continued, "[t]herefore, it is less likely as not that an upper extremity disability is related to his service.  The medical records do not support a disease process, significant muscle wasting, or antalgic condition that I can relate to his back and thumb condition."  He further noted, "I could find no peer reviewed repeatable studies that would support this relationship."

With respect to the current claim, the Board finds that the competent medical evidence demonstrating the absence of nexus between the claimed disability and the Veteran's active duty service, as well as his service-connected thoracolumbar spine and right thumb disabilities, outweighs any medical evidence suggestive of a nexus.  In particular, the September 2016 VA medical opinion was based upon a review of the record, including the lay statements and evidence submitted by the Veteran, and analysis of the Veteran's medical history.  The Board therefore places significant weight on the cumulative findings set forth in the September 2016 VA opinion.  See Nieves-Rodriguez, 22 Vet. App. at 295 (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Crucially, the September 2016 VA examiner concluded that the Veteran's diagnosed left shoulder disability is not etiologically related to his military service, or caused/aggravated by his service-connected thoracolumbar spine and/or right thumb disabilities.  The rationale was substantial, thorough, and based on the overall record.

The Veteran has not produced a medical opinion to contradict the conclusions of the September 2016 VA examiner.  As was explained previously herein, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the September 2016 VA medical opinion stands unchallenged as competent medical evidence on these crucial questions of medical nexus and aggravation.

The Board has carefully considered the statements and contentions of the Veteran indicating that the currently diagnosed left shoulder disability was incurred during his military service and/or caused/aggravated by his service-connected thoracolumbar spine and/or right thumb disabilities.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4.  In this case, the Veteran's assertions as to etiology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Questions of competency notwithstanding, the Veteran's lay theory regarding the etiology of his left shoulder disability are contradicted by the conclusion of the September 2016 VA examiner who specifically considered the Veteran's lay statements and in-service symptoms in rendering his negative opinion.  The Board finds the specific, reasoned opinion of the trained health care provider who conducted the September 2016 VA examination to be of greater probative weight than the more general lay assertions of the Veteran.

The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  Crucially, however, the Veteran's contentions in support of service connection, including continuing post-service symptomatology of the currently diagnosed left shoulder disability are contradicted by the findings of the September 2016 VA examiner who specifically considered the lay assertions and any such inferences contained in the record in rendering the negative nexus opinion.

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the post-service medical evidence, the uncontradicted September 2016 VA medical opinion, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.  In conclusion, the preponderance of the evidence is against the Veteran's claim that he suffers from a left shoulder disability, which is related to his military service and/or his service-connected thoracolumbar spine and/or right thumb disabilities, to include on an aggravation basis.  Thus, the benefit-of-the-doubt rule is not applicable to the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

b. Right forearm disability

Regarding the Veteran's claim of service connection for a right forearm disability, he is service-connected for radiculopathy of the right upper extremity, as well as osteoarthritis of the right wrist.  The Veteran was afforded VA neurological examinations in June 2015 and October 2014; during which the examiners determined that the Veteran is diagnosed with right upper extremity radiculopathy and osteoarthritis of the right wrist.  However, there is no evidence that the Veteran is diagnosed with a separate right forearm disability.  Moreover, the Veteran's VA and private treatment records do not document a separate right forearm disability.  Rather, the Veteran's right upper extremity symptoms including numbness, tingling, and radiating pain have been attributed to his service-connected right upper extremity radiculopathy.

To this end, the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  Essentially, under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

In this case, to the extent that the Veteran has in fact complained of experiencing right forearm pain, numbness, and tingling during the appeal period, the only diagnosis assigned to him in conjunction with such complaints is radiculopathy, for which he has already been awarded service connection.  Thus, to separately award service connection for these manifestations of the Veteran's radiculopathy symptoms would be pyramiding, which is prohibited under 38 C.F.R. § 4.14.

Accordingly, the claim of entitlement to service connection for a right forearm disability must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

c. Left upper extremity disability

The Veteran contends that he suffers from a neurological disability of the left upper extremity.  For the reasons set forth below, the Board concludes that service connection is not warranted for this claim.

Critically, the record does not support a finding that the Veteran has any diagnosed neuropathy of the left upper extremity.  A January 1998 VA treatment record noted electrodiagnostic evidence of possible left carpal tunnel syndrome and possible left Guyons tunnel nerve compression.  Electromyographical testing conducted in August 1999 showed no evidence of left or right C5-T1 radiculopathy.  Left upper extremity pain was noted in February 2000.

The Veteran was afforded a VA examination in June 2015, at which time the examiner confirmed a diagnosis of radiculopathy of the right upper extremity, but found that the Veteran did not have any neurological impairment of the left upper extremity.

Crucially, the competent and probative evidence of record contains no showing of a chronic disability of the left upper extremity.  In the absence of disability, service connection is not warranted.  In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Moreover, evidence prior to the date of claim must be considered in determining whether the current disability requirement has been met.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).  Here, however, the above evidence reflects that the Veteran has not at any time had neurological disability of the left upper extremity.

To the extent the Veteran asserts that he has a neurological disability of the left upper extremity, lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that the Veteran experiences some numbness and/or tingling in his extremities or that any such symptom might be a symptom of neuropathy/radiculopathy have some tendency to establish a diagnosis.  See Davidson, 581 F.3d at 1316; Kahana, 24 Vet. App. at 433, n. 4.  In this case, the Veteran's assertions as to etiology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376; Barr, 21 Vet. App. at 308-9; Falzone, 8 Vet. App. at 403 (lay person competent to testify to pain and visible flatness of his feet); with Clemons, 23 Vet. App. at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio, 606 F.3d at 1382 (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Board finds the clinical evidence more probative than the Veteran's statements.  The clinician is a medical professional and was able to review the overall record, including the Veteran's history and opinions.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran has not had a neurologic disability of the left upper extremity at any time and has thus failed to establish the current disability element of his service connection claim.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods on appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claims.

a. Right ear hearing loss

As noted above, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The disability rating of a hearing loss disorder is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (Hz), or cycles per second, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d). 

Table VI, "Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I rating purposes.  38 C.F.R. § 4.85(f).

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under its provisions, when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86 (2016).

An examination for the evaluation of hearing impairment for VA purposes must be conducted by a state-licensed audiologist, and must contain a pure tone audiometry test and a controlled speech discrimination test, utilizing the Maryland CNC word list.  38 C.F.R. § 4.85(a).

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it.  See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeals.

In this matter, the Veteran asserts entitlement to a compensable rating for right ear hearing loss.  For the reasons set forth below, the Board finds that such a compensable rating is not warranted based upon the evidence of record.

The Veteran was afforded a VA audiological examination in June 2013, at which time the report revealed pure tone thresholds, in decibels, as follows:






HERTZ



1000
2000
3000
4000
Average
RIGHT
30
15
25
40
28

Average pure tone threshold was 28 decibels in the left ear with speech recognition ability of 96 percent.  The examiner reported that the Veteran's hearing loss has no impact on his ability to work.

Applying the results of the Veteran's June 2013 VA audiogram reveals no worse than Level I hearing acuity in the right ear under 38 C.F.R. § 4.85.  Thus, pursuant to Table VII, a noncompensable disability rating is warranted.
(The Veteran's left ear hearing impairment is presumed to be level I for the sole purpose of determining the percentage evaluation from Table VII, as that ear is not service connected.  See 38 C.F.R. §§ 3.383, 4.85(f) (2016).  A nonservice-connected ear may be treated as service connected for rating purposes, but only when hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more and hearing impairment in the non-service-connected ear meets the provisions of 38 C.F.R. § 3.385.  Those criteria are not met here.)

The Veteran was afforded another VA audiology examination in December 2013.  The report indicated pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
15
20
25
20

Average pure tone threshold was 20 decibels in the left ear with speech recognition ability of 100 percent.  The examiner reported that his hearing loss had no impact on his conditions of daily life, including his ability to work.

Applying the results of the Veteran's December 2013 VA audiogram reveals no worse than Level I hearing acuity in the right ear under 38 C.F.R. § 4.85.  Thus, pursuant to Table VII, a noncompensable disability rating is warranted.

The Veteran's VA treatment records document an on-going diagnosis of impaired hearing.  However, there are no additional audiological results documented during the appeal period.

The Board recognizes that the Veteran suffers from impaired hearing due to his service-connected right ear hearing loss.  However, it must be emphasized, as previously noted, that the disability rating for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies.  See Lendenmann, 3. Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Critically, there is no probative audiological evidence of record to support a compensable rating for the Veteran's right ear hearing loss disability at any time during the appeal period.  The preponderance of the evidence is against the Veteran's claim for a higher rating.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 55.

b. Right wrist disability

Service connection for degenerative arthritis of the right wrist was granted in an April 2014 rating decision, which assigned a 10 percent rating under DC 5003.  The Veteran subsequently filed a claim of entitlement to a higher rating for the service-connected right wrist disability.

Under DC 5003, degenerative arthritis established by X-ray findings will be rated based on of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating and X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations warrants a 20 percent rating.

Wrist disabilities are generally rated based on limitation of motion under DCs 5214 and 5215.  Different ratings apply for wrist disabilities depending on whether the major (dominant) or minor limb is affected.  The Board notes that the Veteran is right-handed.  Therefore, the percentages for the major wrist must be considered in evaluating his right wrist disability.  38 C.F.R. § 4.69.

Under DC 5215, limitation of motion of the wrist will be assigned a 10 percent rating where there is dorsiflexion less than 15 degrees, or palmar flexion limited in line with the forearm.  Under DC 5214, a 30 percent rating is warranted for favorable ankylosis of the dominant wrist in 20 to 30 degrees of dorsiflexion; a 40 percent rating is warranted for ankylosis of the dominant wrist in any other position except favorable; and a 50 percent rating is warranted for unfavorable ankylosis of the dominant wrist, in any degree of palmar flexion, or with ulnar or radial deviation.

The Veteran has been assigned of a 10 percent rating.  A 10 percent rating is the maximum evaluation available under DC 5215.  As such, the Board will consider other applicable rating criteria to determine whether an increased rating is warranted.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

The rating codes for ankylosis limitation of motion of single or multiple digits of the hand are found in 38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5230. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C F R §§ 4.40, 4.45, 4.59 (2010); DeLuca v Brown, 8 Vet App 202, 204-207 (1995)

Based upon the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's service-connected right wrist disability. 

The Veteran was afforded a VA examination as to his right wrist in April 2014 at which time the examiner confirmed a diagnosis of arthritis.  The Veteran endorsed flare-ups of right wrist symptomatology during twisting.  However, he reported that, during flare-ups, there is no weakness, loss of motion, fatigability, or incoordination.  Range of motion testing revealed plantar flexion to 60 degrees with no objective evidence of painful motion, and dorsiflexion to 70 degrees or greater.  There was no additional limitation of motion on repetitive testing.  The examiner noted that there was functional loss/impairment in the right wrist.  However, there was no localized tenderness or pain on palpation.  His muscle strength was intact.  There was no evidence of ankylosis.  The Veteran had a right wrist trapeziectomy in April 2006.  There was slight stiffness of the right wrist upon examination.

The Veteran was afforded another VA examination in May 2015 at which time the examiner confirmed a diagnosis of osteoarthritis.  The Veteran reported that since the last examination, his discomfort had worsened with decreased range of motion.  The examiner noted the Veteran's report of flare-ups with pain that makes him unable to lift anything on those days.  He stated that it is difficult to estimate how long the flare-ups will last or how often they will occur.  The Veteran explained that his right wrist pain is constant.  With respect to functional loss/impairment, the Veteran had to limit lifting of his right arm to three to four pounds with difficulty gripping due to pain.  His ability to type is also limited due to pain.  Range of motion testing documented plantar flexion to 45 degrees and dorsiflexion to 60 degrees.  The Veteran has difficulty writing and grasping objects.  Pain was noted upon the examination and pain causes functional loss.  There was no crepitus.  There was a reduction in muscle strength; however, there was no muscle ankylosis.  The examiner reported that the Veteran's right wrist disability does impact his ability to work in that it "will limit grasping objects;" although, the Veteran can still write with some difficulty.

The above evidence reflects a disability picture involving pain of the right wrist that interferes with some of the Veteran's daily activities.  While acknowledging this fact, the Board nonetheless finds no basis for assignment of a rating in excess of 10 percent.  Critically, there is no clinical evidence of any ankylosis of the right wrist or fingers.  Similarly, the lay statements do not indicate that there has been ankylosis.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 (2016), this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  For similar reasons, the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply, is not for application, as range of motion findings will not result in a higher rating.

Accordingly, the preponderance of the evidence reflects the symptoms of the Veteran's right wrist disability does not more nearly approximate a rating in excess of 10 percent at any time during the appeal period.  The benefit of the doubt is therefore not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

c. Additional considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.

The Board finds that the schedular rating criteria adequately describe the Veteran's right wrist disability.  The Veteran's complaint of right wrist pain with some functional impairment is contemplated by the current 10 percent rating assigned under Diagnostic Codes 5003 and 5215.  As the schedular criteria are adequate to evaluate the Veteran's right wrist symptoms, referral for a higher rating on an extraschedular basis is not warranted.  38 C.F.R. § 3.321(b)(1).  Moreover, the Board has considered the Veteran's symptoms and functional impairment, including pain, difficulty grasping objects, and difficulty writing; such difficulties do not represent an unusual disability picture given the rating assigned above.  Although the symptoms are not specifically referenced in the general rating formula, they are the result of pain.  The general rating formula indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates) or stiffness in the right wrist.  This broad language in the criteria contemplates all of the symptoms indicated by the Veteran even though they are not specifically listed.  Moreover, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40, 4.45.  Thus, the criteria contemplate the symptoms.

The Board similarly finds that the rating criteria contemplate the Veteran's right ear hearing loss disability.  The Veteran's hearing loss is manifested by decreased hearing acuity.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including his difficulty hearing and understanding speech.  To the extent that the Veteran has indicated he experiences difficulties hearing in various settings, the Court recently held that difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss.  Doucette v. Shulkin, No. 15-2828, __ Vet. App. __, 2017 U.S. App. Vet. Claims LEXIS 319, 2017 WL 877340 (Mar. 6, 2017).  These symptoms are therefore contemplated by the criteria.

Because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular noncompensable evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet. App. at 496.  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for a disability that can be attributed only to the combined effect of multiple conditions.
ORDER

Entitlement to service connection for a left shoulder disability, claimed as secondary to service-connected thoracolumbar spine and right thumb disorders, is denied.

Entitlement to service connection for a right forearm disability is denied.

Entitlement to service connection for left upper extremity neuropathy, claimed as secondary to service-connected thoracolumbar spine and right thumb disorders, is denied.

Entitlement to a compensable rating for service-connection for right ear hearing loss is denied.

Entitlement to an increased rating for service-connected right wrist disability is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is needed to adjudicate the remaining issues on appeal.

With regard to the claim of entitlement to service connection for a right foot/ankle disability, in the June 2016 remand, the Board instructed the AOJ to obtain a VA medical opinion to address whether it is at least as likely as not that any identified right foot or right ankle disability had its onset in service or is otherwise etiologically-related to service.  If the answer was in the affirmative, the examiner was then to address whether the right foot/ankle disability (a) clearly and unmistakably pre-existed service and, if so, (b) clearly and unmistakably was not aggravated by service.  The examiner was also to address whether the right foot/ankle disability was either (a) caused or (b) aggravated by his service-connected disabilities.

Pursuant to the June 2016 Board Remand, the Veteran was afforded a VA medical opinion in September 2016 at which time the examiner noted that the Veteran's "STRs are absent for a right foot or right ankle disability while in the service and for over a year after discharge.  Therefore, it is less likely as not that a right foot or ankle disability is related to his service."  Unfortunately, in rendering this opinion, the examiner failed to address the pes planus and right toe complaint documented in the Veteran's October 1975 discharge physical examination and Report of Medical History.  Accordingly, the September 2016 VA medical opinion is inadequate as to the questions of nexus pertaining to the right foot/ankle disability claim.  Thus, a remand is warranted to obtain a new VA opinion.

Similarly, in the June 2016 decision, the Board remanded the issue of entitlement to service connection for erectile dysfunction to obtain a nexus opinion to specifically address the Veteran's contention that he had a "knot" in his left testicle that pre-existed service.  The examiner was instructed to "specifically comment on whether the Veteran's current erectile dysfunction was caused or aggravated by his pre-existing left testicular condition."  In the September 2016 VA opinion obtained upon remand, the examiner indicated that the Veteran "said that he both did have the 'knot' before service and during service.  I need to know if it existed prior to service or developed while in service."  Then, as to the question of aggravation, the examiner stated, "[d]ue to above, I cannot answer without resorting to speculation."

Critically, the September 2016 VA examiner's opinion is admittedly speculative and incomplete as to the question of whether the claimed testicular "knot" pre-existed the Veteran's military service and was aggravated thereby.  In Jones v. Shinseki, 23 Vet.  App. 382 (2009), the Court held that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id. at 390.  It must also be clear that the physician has considered "all procurable and assembled data."  Id (citing Daves v. Nicholson, 21 Vet.  App. 46 (2006)).  Finally, the physician must clearly identify precisely what facts cannot be determined.  Id.  As the opinion did not comply with Jones, it is inadequate and a new opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's remand instructions have not been complied with respect to the claims of entitlement to service connection for right foot/ankle disability and erectile dysfunction, these matters must be remanded in order to afford the Veteran adequate VA opinions as to the etiology of his claimed disabilities.

With respect to the claim of entitlement to service connection for a disability manifested by dizziness, VA treatment records document the Veteran's complaints of dizziness.  See, e.g., the VA treatment records dated April 2002.  He contends that this dizziness is a disability, which was incurred during his active military service.  See the Veteran's claim dated August 2013.  Crucially, the Veteran has not been afforded a VA examination to address this claim, and such should be provided on remand in order to address outstanding questions of diagnosis and nexus.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2016) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

The Veteran has also asserted entitlement to service connection for an acquired psychiatric disorder to include depression, which he contends is due to his service-connected disabilities.  See the Veteran's claim dated August 2013.  He was afforded a VA psychiatric examination in October 2014 at which time the examiner determined that there was insufficient evidence to meet the diagnostic criteria for a depressive disorder related to right wrist arthritis or any other service-connected disabilities.  The examiner went on to explain that the Veteran has been diagnosed with substance abuse use disorders and depressive disorder, NOS, in the past.  However, the examiner did not address the etiology of these previously diagnosed disorders.  Moreover, the Board notes that the Veteran's more recent records indicate treatment for PTSD and depression.  See, e.g., the VA treatment records dated May 2015.  Accordingly, the Board finds that remand of this issue is warranted in order to afford the Veteran with a new VA examination to address whether he now has a diagnosed psychiatric disability, as well as the etiology of any previously diagnosed psychiatric disability.

As to the claim of entitlement to an increased rating for service-connected bronchial asthma, the Veteran was most recently afforded a VA respiratory examination in December 2013.  However, in October 2016, the Veteran submitted a statement in which he reported that he was recently treated for difficulty breathing.  To this end, he submitted VA treatment records, which document treatment for acute hypoxemic respiratory failure likely due to chronic obstructive pulmonary disease (COPD) exacerbation.  As such, this evidence is at least suggestive of a worsening of the Veteran's asthma disability.  The Board therefore finds that the Veteran should be afforded a new VA examination to obtain contemporaneous, pertinent information to assess the current nature and severity of his bronchial asthma.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, since the Veteran's lumbar spine claim was last before the Board, the Court issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  Critically, this type of joint testing was not accomplished during the Veteran's most recent VA examination in May 2015; accordingly, further VA examination is warranted.
As the Veteran has asserted entitlement to a TDIU based, in part, upon his service-connected bronchial asthma and lumbar spine disability, the TDIU claim is inextricably intertwined with the pending increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the claim of entitlement to a TDIU must also be remanded.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran since June 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

3. If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. Arrange for a physician, with appropriate expertise, to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified right foot or right ankle disability had its onset in service or is otherwise etiologically-related to service.

The physician should indicate whether the right foot or ankle disability, to include pes planus and right toe complaint, (a) clearly and unmistakably pre-existed service and, if so, (b) clearly and unmistakably was not aggravated by service.

In rendering his/her opinion, the physician should comment on the Veteran's contention that his altered gait, following removal of a bullet fragment during service, aggravated his right foot/right ankle disability.  See Board hearing transcript, p. 21.  (The physician is advised that the Veteran is service-connected for the residuals of a gunshot wound to the right thigh.)

The physician should also state an opinion addressing whether any right foot or ankle disability was either caused OR is or has been aggravated by a service-connected disability, to include his lumbar spine and right thigh disabilities.

A complete rationale should accompany each opinion provided.

The physician is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

If the physician finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

5. The Veteran should also be scheduled for a VA examination with an appropriate health care professional to determine the nature and etiology of the claimed erectile dysfunction.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the health care professional designated to examine the Veteran, and the report of examination should note review of the claims file.  All necessary special studies or tests shall be accomplished.

After review of the claims file and examination of the Veteran, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed erectile dysfunction had its onset in service or is otherwise etiologically-related to service.  In rendering this opinion, the examiner should specifically comment on the treatment for venereal disease during service.  See June 1976 separation report of medical history.

The examiner should specifically address the Veteran's contention that he had a "knot" in his left testicle that preexisted service.  See hearing transcript, p. 33.  If he or she determines that the Veteran had a pre-existing left testicle disorder, he or she should provide an opinion as to the nature of such disability or disabilities.

The examiner should comment as to whether the pre-existing disorder was aggravated, i.e., permanently worsened beyond its normal progression during service.  The examiner should specifically comment on whether the Veteran's current erectile dysfunction was caused or aggravated by his pre-existing left testicular condition.  Also, the examiner should comment as to whether treatment for venereal disease during service aggravated the pre-existing testicular disorder and caused or aggravated the Veteran's current erectile dysfunction.

In addressing the above, the examiner should consider and discuss all pertinent evidence including lay evidence.  In this regard, the examiner should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

6. The Veteran should also be scheduled for a VA examination to determine the nature and etiology of the claimed disability manifested by dizziness.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the psychiatrist designated to examine the Veteran, and the report of examination should note review of the claims file.  All necessary special studies or tests shall be accomplished.

After reviewing the Veteran's claims file, and upon examination of the Veteran, the VA examiner should determine, to the extent possible, whether the Veteran's claimed dizziness is a symptom another disorder, or whether it is a diagnosed disease entity in and of itself.

As to any such diagnosed disability, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (50 percent probability or greater) that any identified disability manifested by dizziness had its onset in service or is otherwise etiologically-related to service.  If diagnostic testing or specialist consultation is deemed appropriate, such should be scheduled.

In addressing the above, the examiner should consider and discuss all pertinent evidence including lay evidence.  In this regard, the examiner should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

7. Schedule the Veteran for a VA examination to be conducted by a psychiatrist so as to determine the precise nature and etiology of the asserted psychiatric disorder, to include depression.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the psychiatrist designated to examine the Veteran, and the report of examination should note review of the claims file.  All necessary special studies or tests, to include psychological testing and evaluation, shall be accomplished.

Following examination of the Veteran and review of the entire claims file, the psychiatrist is requested to provide an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD.  If not, the examiner should specify which of the criteria are not met.  If the Veteran does meet the PTSD criteria, the examiner shall specify the stressors supporting the diagnosis.

If the diagnosis of PTSD is based upon a stressor involving fear of hostile military or terrorist activity, the examiner shall so state. 

For any additional psychiatric diagnosis (including any previously diagnosed psychiatric disorders such as depression), the psychiatrist is requested to opine whether it is at least as likely as not that such disorder is etiologically related to the Veteran's period of active service; had its onset in service; had its onset in the year immediately following his period of service; or is otherwise the result of a disease or injury in service; or, if not, was either caused OR is or has been aggravated by a service-connected disability.

If aggravation by service-connected disease is found, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In addressing the above, the examiner should consider and discuss all pertinent evidence including lay evidence.  In this regard, the examiner should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

8. The Veteran should be afforded a VA examination in order to determine the extent of his service-connected thoracolumbar spine disability.  The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).


9. Thereafter, adjudicate the claims remaining on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


